Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U. S. Patent 9,679,545) and Hard Lock Kogyo KK JPH116516.
Regarding claim 1, Chen teaches an anti-loosening adjustment bolt assembly, comprising: 
an adjustment bolt 2 having a screw shaft adapted to be threadably received in a female screw 1 with an adjustable amount of tightening; 
a cylindrical pipe 65 adapted to allow the screw shaft to be inserted therein and located at a fixed axial position relative to the female screw (as shown in figure 2).
(2) Chen does not teach 
a nut having a threaded hole adapted to allow the screw shaft to be threadably received therein, 
wherein one of end surfaces of the nut as determined along an axial direction includes a recess adapted to allow one end of the cylindrical pipe to be put thereinto, 
an inner peripheral surface of the recess is a taper surface decreasing in diameter toward an interior, and an axis of the taper surface is eccentric from an axis of the threaded hole such that, when the nut, threadably received in the screw shaft, is tightened toward the cylindrical pipe, the eccentric taper surface comes into pressure-contact with the one end of the cylindrical pipe and the axis of the threaded hole of the nut is eccentric and/or inclined from an axis of the screw shaft to generate prevailing torque depending on an amount of tightening of the nut on the adjustment bolt.
(3) Hard Lock Kogyo KK teaches 
a nut 3 having a threaded hole adapted to allow the screw shaft to be threadably received therein (as shown in figure 3), 
wherein one of end surfaces of the nut as determined along an axial direction includes a recess adapted to allow one end of the cylindrical pipe to be put thereinto, 
an inner peripheral surface 14 of the recess is a taper surface decreasing in diameter toward an interior (as shown in figure 3), and an axis of the taper surface is eccentric from an axis of the threaded hole such that, when the nut, threadably received in the screw shaft, is tightened toward the cylindrical pipe, the eccentric taper surface comes into pressure-contact with the one end of the cylindrical pipe and the axis of the threaded hole of the nut is eccentric and/or inclined from an axis of the screw shaft to generate prevailing torque depending on an amount of tightening of the nut on the adjustment bolt (as shown in figure 9).
A bolt as taught by Hard Lock Kogyo KK was known in the art to be effective in providing an anti-loosening effect. 
(4) The anti-loosening adjustment bolt assembly by Chen may be modified in view of Hard Lock Kogyo KK to further comprise a nut having a threaded hole adapted to allow the screw shaft to be threadably received therein, 
wherein one of end surfaces of the nut as determined along an axial direction includes a recess adapted to allow one end of the cylindrical pipe to be put thereinto, 
an inner peripheral surface of the recess is a taper surface decreasing in diameter toward an interior, and an axis of the taper surface is eccentric from an axis of the threaded hole such that, when the nut, threadably received in the screw shaft, is tightened toward the cylindrical pipe, the eccentric taper surface comes into pressure-contact with the one end of the cylindrical pipe and the axis of the threaded hole of the nut is eccentric and/or inclined from an axis of the screw shaft to generate prevailing torque depending on an amount of tightening of the nut on the adjustment bolt.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated at providing providing an anti-loosening effect, taught by Hard Lock Kogyo KK.
Regarding claim 2, the combination of Chen and Hard Lock Kogyo KK teach the anti-loosening adjustment bolt assembly according to claim 1, and Chen teaches the limitation wherein the female screw is formed on an inner periphery of the cylindrical pipe (as shown in figure 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 7, 20229